Exhibit 10.30

AMENDMENT NUMBER ONE TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT NUMBER ONE TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is entered into on February 25, 2011 between THE FINISH LINE, INC.,
an Indiana corporation (the “Company”), and SAMUEL M. SATO (the “Executive”).

WHEREAS, the Company and the Executive are parties to the Amended and Restated
Employment Agreement dated December 31, 2008 (the “Original Agreement”); and

WHEREAS, the Internal Revenue Service has issued Notice 2008-13 and based on the
Company’s evaluation of that notice the Company and the Executive have concluded
that it is in the best interests of the Company and the Executive to amend the
Original Agreement in order to ensure that certain compensation paid to the
Executive continues to be “qualified performance based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended; and

WHEREAS, the Company and the Executive also desire to amend and modify certain
other provisions contained in the Original Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. The first sentence in Section 2(a) of the Original Agreement is hereby
amended and restated to read as follows:

“While employed by the Company hereunder, Executive shall serve as the Company’s
President and Chief Merchandising Officer.”

2. The first sentence in Section 3 of the Original Agreement is hereby amended
and restated to read as follows:

“As compensation for services rendered to the company, the Company shall
initially pay Executive a base salary at the annual rate of $533,000.”

3. Section 7(a)(iii)(B) of the Original Agreement is hereby amended and restated
in its entirety to read as follows:

“(B) any earned but unpaid portion of Executive’s annual performance bonus (if
any) for the fiscal year preceding the fiscal year in which such termination
occurs;”

4. Section 7(b)(ii) of the Original Agreement is hereby amended and restated in
its entirety to read as follows:

“(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

 

1



--------------------------------------------------------------------------------

(B) if Executive was eligible to receive one or more cash bonuses for the fiscal
year during which Executive’s employment is terminated (the “Termination Year”),
an amount equal to a pro-rated portion (based on the number of days in the
Termination Year during which Executive was employed) of the annual cash bonus
and any other cash bonus Executive would have received for the Termination Year
had he remained employed through the entire fiscal year (based on the Company’s
actual performance for the Termination Year), payable, subject to Section 7(g),
when bonuses are generally paid to the Company’s executives for the Termination
Year but no later than two and one half months after the end of the fiscal year
in which the cash bonus was earned.”

5. Section 7(c)(iii)(B)(1) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:

“(1) a lump sum cash payment equal to 2 times the Base Salary, payable, subject
to Section 7(g), within 30 days following the date of such termination of
employment (the “Termination Date”); and”

6. Section 7(c)(iii)(B)(3) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:

“(3) if Executive was eligible to receive one or more cash bonuses for the
Termination Year, an amount equal to a pro-rated portion (based on the number of
days in the Termination Year during which Executive was employed) of the annual
cash bonus and any other cash bonus Executive would have received for the
Termination Year had he remained employed through the entire fiscal year (based
on the Company’s actual performance for the Termination Year), payable, subject
to Section 7(g), when bonuses are generally paid to the Company’s executives for
the Termination Year but no later than two and one half months after the end of
the fiscal year in which the cash bonus was earned.”

7. Section 7(c)(iv)(B)(3) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:

“(3) if Executive was eligible to receive one or more cash bonuses for the
Termination Year, an amount equal to a pro-rated portion (based on the number of
days in the Termination Year during which Executive was employed) of the annual
cash bonus and any other cash bonus Executive would have received for the
Termination Year had he remained employed through the entire fiscal year (based
on the Company’s actual performance for the Termination Year), payable, subject
to Section 7(g), when bonuses are generally paid to the Company’s executives for
the Termination Year but no later than two and one half months after the end of
the fiscal year in which the cash bonus was earned.”

8. Except as specifically amended herein, all other terms and conditions
contained in the Original Agreement shall remain unchanged and shall continue in
full force and effect. This Amendment may be executed in one or more
counterparts, each of which when taken together shall be deemed one original
Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment Number
One to Amended and Restated Employment Agreement as of the day and year first
above written.

 

/s/ Samuel M. Sato

Samuel M. Sato

THE FINISH LINE, INC.

 

By:  

/s/ Glenn S. Lyon

  Glenn S. Lyon, Chairman of the Board